Citation Nr: 1526234	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-36 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral metatarsalgia.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease.

7.  Entitlement to rating in excess of 20 percent for osteoarthritis of the right knee with limitation of flexion.

8.  Entitlement to a rating in excess of 10 for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June to December 1963.  He had periods of active duty for training, including from August 1960 to February 1961, and from March 20, 1965 to March 28, 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2012 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal dated in December 2013, the Veteran indicated he wanted to testify before a Veterans Law Judge at a videoconference hearing.  The record fails to show that such a hearing was scheduled or that the request was withdrawn.  Although a later August 2014 substantive appeal, which was timely only as to the bilateral metatarsalgia issue, indicated the Veteran did not want a hearing, at most, this would suggest that he did not want a hearing only as to that issue.  Given these facts, and to avoid piecemeal adjudication, the Board finds that a remand of all issues is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the appellant for a videoconference hearing before a Veterans Law Judge at the RO.  The appellant and his representative should be notified of the time and place to report.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

